DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (U.S. Patent Publication Number 2015/0194811).
Regarding Claim 1:
Mao discloses a non-contact power feeding device comprising: a power transmitter device (Fig.’s 1-2, power transmitter 110 and its related discussion); and a power receiver (Fig.’s 1-2, power receiver 120 and its related discussion), the power transmitter device comprises a transmitter coil configured to supply power to the power receiver device (Fig.’s 1-2, transmitter coil L1 and its related discussion), a power supply circuit comprising a plurality of switching elements connected between a DC power supply and the transmitter coil in a full-bridge configuration or a half-bridge configuration (Fig.’s 1-2, input power source 102, switch network 104, and their related discussion; see, for example, paragraphs 0033-0035, 0037-0039, etc. which disclose the power source may supply dc voltage, and the switch network may be in a half or full bridge configuration), the power supply circuit being configured to switch the plurality of switching elements to an on or off state at a switching frequency to convert DC power supplied from the DC power supply into AC power having the switching frequency and supply the AC power to the transmitter coil (Fig.’s 1-2, switch network 104 and its related discussion; see, for example, paragraphs 0037-0039, 0047-0052, 0057, etc.), and a phase control circuit comprising at least one LC series circuit connected to both ends of the transmitter coil (Fig.’s 1-2 and 4-5, auxiliary network 107 comprising primary resonant tank 108 and harmonic reduction apparatus 106, also shown as 106N including inductor Lh1 and capacitor Ch1 connected in series and place in parallel with transmitter coil L1, and their related discussion; see, for example, paragraphs 0037-0040, 0054-0059, 0066-0067, etc.).
Regarding Claim 7:
Mao teaches the limitations of the preceding claim 1. Mao further discloses wherein the at least one LC series circuit has a first end connected to a first end of the transmitter coil and (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion).
Regarding Claim 8:
Mao teaches the limitations of the preceding claim 1. Mao further discloses wherein the at least one LC series circuit comprises a first LC series circuit having a first end connected to a first end of the transmitter coil and having a second end grounded (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion), and a second LC series circuit having a first end connected to a second end of the transmitter coil and having a second end grounded (Fig.’s 1-2, primary resonant tank 108, transmitter coil L1, and their related discussion; see, for example, paragraphs 0041, 0053, etc. which disclose the primary resonant tank 108 may comprise a series resonant circuit comprising a first series resonant inductor and a first series resonant capacitor, not shown, connected in series with transmitter coil L1).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yabumoto (U.S. Patent Publication Number 2019/0027964).
Regarding Claim 1:
Yabumoto discloses a non-contact power feeding device comprising: a power transmitter device (Fig.’s 1 and 5, power transmitter as shown including power transmission coil 06 and its related discussion); and a power receiver device to which the power transmitter (Fig. 5, power receiver as shown including power-receiving coil 12 and its related discussion), the power transmitter device comprises a transmitter coil configured to supply power to the power receiver device (Fig.’s 1 and 5, power transmitter as shown including power transmission coil 06 and its related discussion), a power supply circuit comprising a plurality of switching elements connected between a DC power supply and the transmitter coil in a full-bridge configuration or a half-bridge configuration (Fig.’s 1, 5 and 17, DC power supply 11, inverter 01, and their related discussion; see, for example, paragraphs 0041, 0063, etc.), the power supply circuit being configured to switch the plurality of switching elements to an on or off state at a switching frequency to convert DC power supplied from the DC power supply into AC power having the switching frequency and supply the AC power to the transmitter coil (Fig.’s 1, 5 and 17, DC power supply 11, inverter 01, and their related discussion; see, for example, paragraphs 0041, 0063, etc.), and a phase control circuit comprising at least one LC series circuit connected to both ends of the transmitter coil (Fig.’s 1 and 5, harmonic filter 04 including reactor 402 and capacitor 403, and their related discussion; see, for example, 0035, 0040-0043, etc.).
Regarding Claim 7:
Yabumoto teaches the limitations of the preceding claim 1. Yabumoto further discloses wherein the at least one LC series circuit has a first end connected to a first end of the transmitter coil and has a second end connected to a second end of the transmitter coil (Fig. 5, harmonic filter 04 including reactor 402 and capacitor 403 connected to a first and second end of power transmission coil 06 as shown, and their related discussion).
Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yabumoto (U.S. Patent Publication Number 2019/0027964).
Regarding Claim 5:
Yabumoto teaches the limitations of the preceding claim 1. Yabumoto figures 1, 5, and 17 fail to teach each of the at least one LC series circuit of the phase control circuit comprises a switching element.
However, Yabumoto, figures 21-22, discloses each of the at least one LC series circuit of the phase control circuit comprises a switching element configured to connect the LC series circuit to the transmitter coil in response to being switched to the on state and to separate the CL series circuit from the transmitter coil in response to being switched to the off state (Fig.’s 21-22, switches 407, 408a/408b, and their related discussion; see, for example, paragraphs 0073-0078, 0079-0086, etc.), and the power transmitter device further comprises a control circuit configured to control the switching frequency at which the plurality of switching (Fig.’s 21-22, switches 407, 408a/408b, controller 07, and their related discussion; see, for example, paragraphs 0073-0078, 0079-0086, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yabumoto to include a switching element as taught within a differing embodiment of Yabumoto to provide respective operational control so as to deal with potential changes in operating conditions to thereby enable output at a desired and predetermined power level. 
Regarding Claim 12:
Yabumoto teaches the limitations of the preceding claim 5. Yabumoto further discloses wherein the at least one LC series circuit has a first end connected to a first end of the transmitter coil and has a second end connected to a second end of the transmitter coil (Fig. 5, harmonic filter 04 including reactor 402 and capacitor 403 connected to a first and second end of power transmission coil 06 as shown, and their related discussion).
Claims 5, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (U.S. Patent Publication Number 2015/0194811) in view of Yabumoto (U.S. Patent Publication Number 2019/0027964)
Regarding Claim 5:
Mao teaches the limitations of the preceding claim 1. Mao fails to teach each of the at least one LC series circuit of the phase control circuit comprises a switching element.
However, Yabumoto, figures 21-22, discloses each of the at least one LC series circuit of the phase control circuit comprises a switching element configured to connect the LC series circuit to the transmitter coil in response to being switched to the on state and to separate the CL series circuit from the transmitter coil in response to being switched to the off state (Fig.’s 21-22, switches 407, 408a/408b, and their related discussion; see, for example, paragraphs 0073-0078, 0079-0086, etc.), and the power transmitter device further comprises a control circuit configured to control the switching frequency at which the plurality of switching elements of the power supply circuit are switched to the on or off state and to switch the switching element of each of the at least one LC series circuit to the on or off state in accordance with the switching frequency of the AC power supplied from the power supply circuit to the transmitter coil or a voltage of the AC power while the non-contact power feeding device is in constant voltage output action (Fig.’s 21-22, switches 407, 408a/408b, controller 07, and their related discussion; see, for example, paragraphs 0073-0078, 0079-0086, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mao to include a switching element as taught within Yabumoto to provide respective operational control so as to deal with potential changes in operating conditions to thereby enable output at a desired and predetermined power level.
Regarding Claim 12:
Modified Mao teaches the limitations of the preceding claim 5. Modified Mao, in further view of Mao, discloses wherein the at least one LC series circuit has a first end connected to a first end of the transmitter coil and has a second end connected to a second end of the transmitter coil (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion. See also Yabumoto).
Regarding Claim 17:
Modified Mao teaches the limitations of the preceding claim 5. Modified Mao, in further view of Mao, discloses wherein the at least one LC series circuit comprises a first LC series circuit having a first end connected to a first end of the transmitter coil and having a second end grounded (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion), and a second LC series circuit having a first end connected to a second end of the transmitter coil and having a second end grounded (Fig.’s 1-2, primary resonant tank 108, transmitter coil L1, and their related discussion; see, for example, paragraphs 0041, 0053, etc. which disclose the primary resonant tank 108 may comprise a series resonant circuit comprising a first series resonant inductor and a first series resonant capacitor, not shown, connected in series with transmitter coil L1)
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabumoto (U.S. Patent Publication Number 2019/0027964) in view of Mao (U.S. Patent Publication Number 2015/0194811).
Regarding Claims 8 and 17:
Yabumoto teaches the limitations of the preceding claims 1 and 5, respectively. Yabumoto further discloses wherein the at least one LC series circuit comprises a first LC series circuit having a first end connected to a first end of the transmitter coil and having a second end grounded (Fig. 17, harmonic filter 04 including reactor 402 and capacitor 403 connected to power transmission coil 06 and ground as shown, and their related discussion). While Yabumoto discloses a plurality of LC series circuits, Yabumoto fails to teach a second LC series circuit having a first end connected to a second end of the transmitter coil and having a second end grounded.
However, Mao discloses a second LC series circuit having a first end connected to a second end of the transmitter coil and having a second end grounded (Fig.’s 1-2, primary resonant tank 108, transmitter coil L1, and their related discussion; see, for example, paragraphs 0041, 0053, etc. which disclose the primary resonant tank 108 may comprise a series resonant circuit comprising a first series resonant inductor and a first series resonant capacitor, not shown, connected in series with transmitter coil L1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yabumoto to place an LC series circuit in series with the transmitter coil, as taught within Mao, to establish a system which would benefit from the formation of a low impedance path in addition to a high impedance path, as contemplated by .
Allowable Subject Matter


















Claims 2-6, and 9-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 2, 9, and 14:
With respect to claims 3-4, 10-11, and 15-16: similar to the rationale as presented within dependent claim 2, the prior art of record fails to appropriately teach or suggest the claim language stating, “each of the at least on LC series circuit of the phase control circuit comprises a coil, a first capacitor and a second capacitor connected in series with the coil and connected in parallel with each other, and a switching element connected in series with the second capacitor, the switching element being configured to connect the second capacitor to the coil in response to being switched to the on state and to separate the second capacitor from the coil in response to being switched to the off state, and… a control circuit configured to control the switching frequency at which the plurality of switching elements of the power supply circuit are switched to the on or off state and to switch the switching element of each of the at least one LC series circuit to the on or off state in accordance with the switching frequency of the AC power supplied from the power supply circuit to the transmitter coil while the non-contact power feeding device is in constant voltage output action.”
With respect to claims 6, 13, and 18: while the prior art of record discloses a power receiver device comprising a resonance circuit, the prior art of record fails to appropriately teach or suggest the power receive device comprises, “a determination circuit configured to determine whether the non-contact power feeding device is in the constant voltage output action based on the measured value of the output voltage, and a first transceiver configured to transmit, to the power transmitter device, a signal containing determination information representing whether the non-contact power feeding device is in the constant voltage output action, the power transmitter device further comprises a second transceiver configured to receive the signal containing the determination information, and the control circuit controls, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836